Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bret Schweers on May 6, 2021.
The application has been amended as follows: 
In claim 1, line 7, after “antibodies”, insert –specific to the analyte of interest--.
In claim 1, line 9, after “antibodies”, insert –specific to the analyte of interest--.
In claim 1, line 17, delete “specific to the analyte of interest--.
In claim 1, lines 24-25, delete “specific to the analyte of interest--.
In claim 38, line 7, after “binds IgM antibodies”, insert–specific to the analyte of interest--.
In claim 38, line 8, deleted “and”. 
In claim 38, line 9, after “binds IgG antibodies”, insert –specific to the analyte of interest--.

Allowable Subject Matter
Claims 1-3, 8, 11-12, 14-20 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Applicant’s arguments are persuasive regarding Egan not showing a second flow path, which Applicant has clarified in the independent claims to be distinct from the first flowpath. The cited references also do not disclose the other limitations as amended.
In particular, it was not found in the prior art search a teaching or suggestion for a device comprising: only one sample receiving one, to distribute the sample along a first fluid flow path to a first distinct from the first fluid flow path, to a second label zone, each of said first and second label zones comprising, respectively, a first mobilizable, detectable species that binds IgM antibodies specific to the analyte of interest, and a second mobilizable, detectable species that binds IgG antibodies specific to the analyte of interest; only one reference line, positioned in the first fluid flow path and comprising an immobilized species with binding affinity for a detectable moiety; wherein the device further comprises a first test line in the first fluid flow path positioned downstream of the first label zone, the first test line comprising a first immobilized species that is capable of specifically binding a conjugate comprised of the first mobilizable detectable species and the IgM antibodies; wherein the first immobilized species comprises an antigen from the analyte of interest, and wherein the device further comprises a second test line in the second fluid flow path positioned downstream of the second label one, the second test line comprising a second immobilized species that is capable of specifically binding a conjugate comprised of the second mobilizable, detectable species and the IgG antibodies; and wherein the second immobilized species comprises an antigen from the analyte of interest.
It was also not found in the prior art search a teaching or suggestion for the benefits of using just one reference line in combination with the other recited limitations, nor a teaching or suggestion for the benefits of using the recited device, such as disclosed by Applicants for example in paragraphs 0090-0091. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160258943 (fig. 8, control line 60; first and second test lines are not distinct flow paths, nor are there species that binds IgM antibodies specific to an analyte).
US 20130230844 (para. 0007).
US 20080096189 (para. 0143.)
US 20130196311.
US 20170082638. (Paras. 0105-0107, 0109-0110, 0117. Control lines binds control analyte, eg. IgG.)
WO 2014168580 (cited by Applicant). See figure 1.
US 20010023076.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ANN Y LAM/Primary Examiner, Art Unit 1641